Case 2:18-cv-00178-JRG-RSP Document 124 Filed 09/29/20 Page 1 of 2 PageID #: 2910




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   LIQUIDATING TRUST OF TEXAS                   §
   PELLETS, INC. AND GERMAN                     §
   PELLETS TEXAS, LLC,                          §
                                                §
               Plaintiff,                       §
                                                §
   OFFICIAL UNSECURED CREDITORS                 §
   COMMITTEE OF TEXAS PELLETS,                  §
   INC. AND GERMAN PELLETS, LLC,                §
                                                §        Case No. 2:18-cv-00178-JRG-RSP
               Intervenor,                      §
                                                §
   v.                                           §
                                                §
   IPBG PELLETS BETEILIGUNGS                    §
   GMBH, PETER LEIBOLD, ANNE                    §
   LEIBOLD, and MICHAEL LEIBOLD,                §
                                                §
               Defendant.                       §

                                            ORDER

         Defendants Anne Kathrin Leibold and Michael Leibold filed a Motion to Dismiss for Lack

  of Personal Jurisdiction (Dkt. No. 78) and a Motion to Dismiss on Grounds of Forum Non

  Conveniens (Dkt. No. 79.) Magistrate Judge Payne entered a Report and Recommendation (Dkt.

  No. 113), denying Defendants’ Motions to Dismiss. Defendants have now filed Objections (Dkt.

  No. 122) to the Report and Recommendation.

         After conducting a de novo review of the briefing on the Motions to Dismiss, the Report

  and Recommendation, and the briefing on Defendants’ Objections, the Court agrees with the

  reasoning provided within the Report and Recommendation and concludes that the Objections fail

  to show that the Report and Recommendation was erroneous.




                                               1/2
Case 2:18-cv-00178-JRG-RSP Document 124 Filed 09/29/20 Page 2 of 2 PageID #: 2911




         Accordingly, the Court OVERRULES Defendant’s Objections, ADOPTS the Report and

  Recommendation, and DENIES the Motion to Dismiss for Lack of Personal Jurisdiction (Dkt. No.

  78) and the Motion to Dismiss on Grounds of Forum Non Conveniens (Dkt. No. 79.)

       So ORDERED and SIGNED this 29th day of September, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE




                                             2/2
